NO. 07-02-0478-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL E

                                  JANUARY 2, 2003

                        ______________________________


                  CONSECO FINANCE SERVICING CORP. F/K/A
          GREEN TREE FINANCIAL SERVICING CORPORATION, APPELLANT

                                           V.

                ELIPIDIO CABRERA, HERIBERTHA CABRERA AND
                   ALL UNKNOWN OCCUPANT(S), APPELLEES

                      _________________________________

              FROM THE 287TH DISTRICT COURT OF BAILEY COUNTY;

               NO. 7736; HONORABLE GORDON H. GREEN, JUDGE

                        _______________________________

Before REAVIS and JOHNSON, JJ, and BOYD, S.J.1


                              ORDER OF ABATEMENT


      On December 27, 2002, appellant Conseco Finance Servicing Corp., filed a

Suggestion of Bankruptcy in this appeal.




      1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
       Pursuant to TEX . R. APP . P. 8, this appeal is suspended until further order of this

court. The parties are directed to take such action as is appropriate to advise the clerk of

this court of any change in the status of appellant Conseco Finance Servicing Corp.’s

bankruptcy proceeding which would affect the status of this appeal, including but not

limited to the filing of a Motion to Reinstate pursuant to TEX . R. APP . P. 8.3.




                                                   Per Curiam


Do not publish.




                                              2